Title: August 20. 1796. Saturday.
From: Adams, John
To: 


       Bracket and Vinton left me. We procured Captn. Baxters Oxen and William Field Junr. and went on with Eight Yoke including my red Steers, and ploughed as well as ever.
       Paid Reed £11. 2s. in full for the Weeks Work of two Men, three Yoke of Oxen and a Horse.
       The Men I allowed 6s. a day, tho I found them, being one Shilling more than the Agreement. The Oxen I allowed 7s. 6d. a Day, as they found them, which was according to Agreement. The Horse I allowed four shillings a Day for the Days he worked, or rather danced, which were three, and I allowed them one shilling a Day for his Keeping, when he was idle. Making in the whole £11 2s: od.
       They left a miserable Dogs Ear in the Meadow unploughed, which mortifies me. In other Respects I am satisfied. I allowed them however a very extravagant sum for keeping their Cattle, and a shilling a Man a Day more than they asked for their Labour.
       Mrs. Adams returned with Mr. and Mrs. Otis and Miss Harriot about 9 O Clock at night.
      